DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 contains two periods (“.”) on lines 9 and 15.  Appropriate correction is required.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing any other applicable rejections and objections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12, and 19 of U.S. Patent No. 11381594 (hereinafter “the ‘594 patent”) in view of Huber et al. (U.S. Patent Application Publication No. 2020/0178065, hereinafter “Huber”). 

Regarding claim 1, the ‘594 patent discloses a device (Claim 1, Line 1), comprising: 
a processor (Claim 1, Line 2); and 
a memory coupled with the processor, the memory storing executable instructions that when executed by the processor (Claim 1, Lines 3-5), cause the processor to facilitate performance of operations comprising: 
comparing attachment rates and detachment rates (Claim 19) for a user equipment (UE) to a UE profile, resulting in a first comparison (Claim 1, Lines 12-14); 
determining, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount (Claim 1, Lines 15-16), wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (Claim 1, Lines 20-23); and 
based on the determining, generating an alert (Claim 1, Lines 18-20).

The ‘594 patent does not appear to disclose comparing signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison. 

Huber discloses comparing signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison (§ 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent by integrating Huber’s RSRP measurements in the first comparison in order to detect rogue base stations (Huber, § 0125, Lines 9-12). 

Regarding claim 2, the ‘594 patent in view of Huber further discloses the device of claim 1, wherein the operations further comprise: monitoring attachment rates of UE devices connecting to a radio access network (‘594 patent; Claim 19); monitoring detachment rates of UE devices disconnecting from the radio access network (‘594 patent; Claim 19); and monitoring signal power measurements of UE devices connected to the radio access network (Huber, § 0125) (‘594 patent; Claim 1, Lines 12-14).

Regarding claim 8, the ‘594 patent discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor (Claim 12, Lines 1-3), facilitate performance of operations, the operations comprising:
monitoring attachment rates of user equipment (UE) devices connecting to a radio access network (Claim 19);
monitoring detachment rates of UE devices disconnecting from the radio access network (Claim 19); 
monitoring enterprise network traffic of user equipment (UE) devices connecting to a radio access network (Claim 12, Lines 4-7);
comparing the attachment rates, detachment rates, and enterprise network traffic for a user equipment (UE) to a UE profile, resulting in a first comparison (Claim 12, Lines 8-9);
determining, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (Claim 12, Lines 10-12 and 15-18); and
based on the determining, generating an alert (Claim 12, Lines 13-14).

The ‘594 patent does not appear to disclose: 
monitoring signal power measurements of UE devices connected to the radio access network; and 
comparing the signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison. 

Huber discloses monitoring signal power measurements of UE devices connected to the radio access network and comparing signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison (§ 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent by integrating Huber’s RSRP measurements in the first comparison in order to detect rogue base stations (Huber, § 0125, Lines 9-12). 

Regarding claim 16, the ‘594 patent discloses a method (Claim 7, Line 1), comprising:
receiving, by a processing system including a processor, information about attachment rates (Claim 19) and information about detachment rates (Claim 19) for a user equipment (UE) attached to a radio access network (Claim 7, Lines 2-6);
comparing, by a processing system including a processor, the information about attachment rates and the information about detachment rates for the UE to a UE profile associated with the UE, resulting in a first comparison (Claim 7, Lines 8-9);
determining, by the processing system, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount (Claim 7, Lines 10-12); and
generating, by the processing system, an alert, wherein the generating the alert is based on the determining (Claim 7, Lines 13-18).

The ‘594 patent does not appear to disclose receiving, by a processing system including a processor, information about signal power measurements for a user equipment (UE) attached to a radio access network and comparing, by a processing system including a processor, the information about signal power measurements for the UE to a UE profile associated with the UE, resulting in a first comparison. 

Huber discloses receiving, by a processing system including a processor, information about signal power measurements for a user equipment (UE) attached to a radio access network and comparing, by a processing system including a processor, the information about signal power measurements for the UE to a UE profile associated with the UE, resulting in a first comparison (§ 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent by integrating Huber’s RSRP measurements in the first comparison in order to detect rogue base stations (Huber, § 0125, Lines 9-12). 

Regarding claim 17, the ‘594 patent in view of Huber further discloses identifying, by the processing system, a denial of service attack on the radio access network or an attempt to remove data via the UE, wherein the identifying is based on the determining that normal behavior for the UE has exceeded a threshold amount (Claim 7, Lines 13-18).

Regarding claim 19, the ‘594 patent in view of Huber further discloses determining, by the processing system, that normal behavior for the UE has exceeded a threshold amount (Huber, § 0125, Lines 5-9; Calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging), wherein exceeding the threshold amount is indicative of a use of an intercepting device to obtain sensitive data for a person or an enterprise associated with the UE, wherein the determining is based on the first comparison (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue) (Huber, § 0045; The IMSI value includes sensitive identification information that may be used by nefarious actors to track the wireless device or launch cyberattacks.  For security reasons, in LTE and other advanced communication networks, wireless device typically only transmit their IMSI value during the initial random-access procedure in which they establish a connection to the network.  Thus, a rogue base station could obtain said IMSI value from unwitting users).

Regarding claim 20, the ‘594 patent in view of Huber further discloses generating, by the processing system, an alert indicative of the use of the intercepting device (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue) and identifying the UE (Claim 7, Lines 13-15).

Claims 3-7, 9-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12, and 19 of U.S. Patent No. 11381594 (hereinafter “the ‘594 patent”) in view of Huber et al. (U.S. Patent Application Publication No. 2020/0178065, hereinafter “Huber”); further in view of Eisl et al. (U.S. Patent Application Publication No. 2012/0250658, hereinafter “Eisl”). 

Regarding claim 3, the ‘594 patent in view of Huber discloses the device as recited in claims 1-2. 

The ‘594 patent in view of Huber does not appear to disclose wherein the operations further comprise: determining whether the UE is still connected to the radio access network; and determining whether the UE has reattached to the radio access network in an abnormal manner. 

Eisl discloses wherein the operations further comprise: determining whether the UE is still connected to the radio access network (§ 0056, Lines 1-7; Changes, which include detachment rates of UE devices from the network, are detected by a network element); and determining whether the UE has reattached to the radio access network (§ 0056, Lines 1-7; Changes, which include attachment rates of UE devices to the network, are detected by a network element) in an abnormal manner (§ 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks)). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent and Huber by integrating Eisl’s frequent attach/detach monitoring in order to avoid the consumption of network resources without purpose, decreasing of network performance, possible network outages, and DoS attacks while allowing normal actions (Eisl, § 0057). 

Regarding claim 4, the ‘594 patent in view of Huber and further in view of Eisl further discloses: 
obtaining a UE profile associated with the UE (Eisl, § 0055, Lines 7-12; An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and 
comparing the attachment rates, the detachment rates, and the signal power measurements (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station) for UE to the UE profile associated with the UE (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks). 

Regarding claim 5, the ‘594 patent in view of Huber and further in view of Eisl further discloses: 
obtaining UE profiles associated with all UE (Eisl, § 0056, Lines 1-5; In general all shown figures relate to example embodiments of the present invention where one or more devices, preferably mobile device (MD) are causing changes to a connection between the mobile device(s) and one or more networks) attached to the radio access network (Eisl, § 0055, Lines 7-12; An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); 
comparing attachment rates, detachment rates, and signal power measurements (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station) for a predetermined subset of UE of all UE to a UE profile for each UE, resulting in a second comparison (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and 
determining, based on the second comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (See citation above.  Frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network where an expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks).

Regarding claim 6, the ‘594 patent in view of Huber further discloses determining, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount (Huber, § 0125, Lines 5-9; Calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging), wherein exceeding the threshold amount is indicative of a use of an intercepting device to obtain sensitive data for a person or an enterprise associated with the UE (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue) (Huber, § 0045; The IMSI value includes sensitive identification information that may be used by nefarious actors to track the wireless device or launch cyberattacks.  For security reasons, in LTE and other advanced communication networks, wireless device typically only transmit their IMSI value during the initial random-access procedure in which they establish a connection to the network.  Thus, a rogue base station could obtain said IMSI value from unwitting users).

Regarding claim 7, the ‘594 patent in view of Huber discloses the device as in claims 1 and 6. 

The ‘594 patent in view of Huber does not appear to disclose based on the determining, generating an alert, the alert indicating based on the first comparison (Eisl, § 0056, Lines 7-14; If the detected changes of the connection violate one or more defined policy rules related to the connection, measures may be taken to inform the users of the mobile devices or to inform the network operator about the detected frequent changes to the connection). 

Eisl discloses based on the determining, generating an alert, the alert indicating based on the first comparison (§ 0056, Lines 7-14; If the detected changes of the connection violate one or more defined policy rules related to the connection, measures may be taken to inform the users of the mobile devices or to inform the network operator about the detected frequent changes to the connection). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent and Huber by integrating Eisl’s frequent attach/detach monitoring in order to avoid the consumption of network resources without purpose, decreasing of network performance, possible network outages, and DoS attacks while allowing normal actions (Eisl, § 0057). 

Regarding claim 9, the ‘594 patent in view of Huber discloses the non-transitory machine-readable medium of claim 8. 

The ‘594 patent in view of Huber does not appear to disclose wherein the operations further comprise monitoring a connection status of the UE in the radio access network.

Eisl discloses wherein the operations further comprise monitoring a connection status of the UE in the radio access network (§ 0056, Lines 1-7; Changes, which include attachment/detachment rates of UE devices to/from the network, are detected by a network element). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent and Huber by integrating Eisl’s frequent attach/detach monitoring in order to avoid the consumption of network resources without purpose, decreasing of network performance, possible network outages, and DoS attacks while allowing normal actions (Eisl, § 0057). 

Regarding claim 10, the ‘594 patent in view of Huber and further in view of Eisl further discloses wherein the monitoring the connection status of the UE comprises:
determining whether the UE is still connected to the radio access network (Eisl, § 0056, Lines 1-7; Changes, which include detachment rates of UE devices from the network, are detected by a network element); and
determining whether the UE has reattached to the radio access network (Eisl, § 0056, Lines 1-7; Changes, which include attachment rates of UE devices to the network, are detected by a network element) in an abnormal manner (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks)).

Claim 11 inherits the rejection as it depends on rejected claims 8-10. 

Regarding claim 12, the ‘594 patent in view of Huber discloses the non-transitory machine-readable medium of claim 8 further comprising comparing the signal power measurements (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station). 

The ‘594 patent in view of Huber does not appear to disclose wherein the operations further comprise:
obtaining a UE profile associated with the UE; and
comparing the attachment rates and the detachment rates for the UE to the UE profile associated with the UE.

Eisl discloses: 
obtaining a UE profile associated with the UE (Eisl, § 0055, Lines 7-12; An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and
comparing the attachment rates and the detachment rates for the UE to the UE profile associated with the UE (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent and Huber by integrating Eisl’s frequent attach/detach monitoring in order to avoid the consumption of network resources without purpose, decreasing of network performance, possible network outages, and DoS attacks while allowing normal actions (Eisl, § 0057). 

Regarding claim 13, the ‘594 patent in view of Huber and further in view of Eisl further discloses:
obtaining UE profiles associated with all UE (Eisl, § 0056, Lines 1-5; In general all shown figures relate to example embodiments of the present invention where one or more devices, preferably mobile device (MD) are causing changes to a connection between the mobile device(s) and one or more networks) attached to the radio access network (Eisl, § 0055, Lines 7-12; An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks);
comparing attachment rates, detachment rates, and signal power measurements (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station) for a predetermined subset of UE of all UE attached to the radio access network to a UE profile for each UE, resulting in a second comparison (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters); and
determining, based on the second comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (See citation above.  Frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network where an expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks).

Regarding claim 14, the ‘594 patent in view of Huber and further in view of Eisl further discloses:
determining, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount (Huber, § 0125, Lines 5-9; Calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging), wherein exceeding the threshold amount is indicative of a use of an intercepting device to obtain sensitive data for a person or an enterprise associated with the UE  (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue) (Huber, § 0045; The IMSI value includes sensitive identification information that may be used by nefarious actors to track the wireless device or launch cyberattacks.  For security reasons, in LTE and other advanced communication networks, wireless device typically only transmit their IMSI value during the initial random-access procedure in which they establish a connection to the network.  Thus, a rogue base station could obtain said IMSI value from unwitting users).

Regarding claim 15, the ‘594 patent in view of Huber discloses the non-transitory machine-readable medium of claims 8 and 14 further comprising the alert indicating the use of the intercepting device and identifying the UE (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue). 

The ‘594 patent in view of Huber does not appear to disclose:
based on the determining that the normal behavior for the UE has exceeded a threshold amount, generating an alert, the alert indicating the use of the intercepting device and identifying the UE.

Eisl discloses based on the determining that the normal behavior for the UE has exceeded a threshold amount, generating an alert, the alert indicating the use of the intercepting device and identifying the UE (§ 0056, Lines 7-14; If the detected changes of the connection violate one or more defined policy rules related to the connection, measures may be taken to inform the users of the mobile devices or to inform the network operator about the detected frequent changes to the connection) (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent and Huber by integrating Eisl’s frequent attach/detach monitoring in order to avoid the consumption of network resources without purpose, decreasing of network performance, possible network outages, and DoS attacks while allowing normal actions (Eisl, § 0057). 

Regarding claim 18, the ‘594 patent in view of Huber discloses the method of claims 16-17 further comprising comparing, by the processing system, signal power measurements for a predetermined subset of UE of all UE to a UE profile for each UE, resulting in a second comparison (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station). 

The ‘594 patent in view of Huber does not appear to disclose: 
obtaining, by the processing system, UE profiles associated with all UE attached to the radio access network;
comparing, by the processing system, attachment rates and detachment rates for a predetermined subset of UE of all UE to a UE profile for each UE, resulting in a second comparison; and
determining, based on the second comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE.

Eisl discloses: 
obtaining, by the processing system, UE profiles associated with all UE (§ 0056, Lines 1-5; In general all shown figures relate to example embodiments of the present invention where one or more devices, preferably mobile device (MD) are causing changes to a connection between the mobile device(s) and one or more networks) attached to the radio access network (§ 0055, Lines 7-12; An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks);
comparing, by the processing system, attachment rates and detachment rates for a predetermined subset of UE of all UE to a UE profile for each UE, resulting in a second comparison (§ 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and
determining, based on the second comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (See citation above.  Frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network where an expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent and Huber by integrating Eisl’s frequent attach/detach monitoring in order to avoid the consumption of network resources without purpose, decreasing of network performance, possible network outages, and DoS attacks while allowing normal actions (Eisl, § 0057). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisl et al. (U.S. Patent Application Publication No. 2012/0250658, hereinafter “Eisl”) in view of Huber et al. (U.S. Patent Application Publication No. 2020/0178065, hereinafter “Huber”). 

Claims 1 and 16:
Eisl discloses a device (§ 0154, Lines 1-2), comprising: 
a processor (§ 0154, Lines 6-7); and 
a memory coupled with the processor, the memory storing executable instructions that when executed by the processor (§ 0154, Lines 7-10), cause the processor to facilitate performance of operations comprising: 
comparing attachment rates and detachment rates for a user equipment (UE) to a UE profile, resulting in a first comparison (§ 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); 
determining, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (See citation above.  Frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network where an expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and 
based on the determining, generating an alert (§ 0056, Lines 7-14; If the detected changes of the connection violate one or more defined policy rules related to the connection, measures may be taken to inform the users of the mobile devices or to inform the network operator about the detected frequent changes to the connection).

The ‘594 patent does not appear to disclose comparing signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison. 

Huber discloses comparing signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison (§ 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eisl’s comparison by integrating Huber’s RSRP measurements in order to detect rogue base stations (Huber, § 0125, Lines 9-12). 

The method of claim 16 is implemented by the device of claim 1 and is therefore rejected with the same rationale.

Claim 2:
Eisl in view of Huber further discloses wherein the operations further comprise: 
monitoring attachment rates of UE devices connecting to a radio access network (Eisl, § 0056, Lines 1-7; Changes, which include attachment rates of UE devices to the network, are detected by a network element); 
monitoring detachment rates of UE devices disconnecting from the radio access network (Eisl, § 0056, Lines 1-7; Changes, which include detachment rates of UE devices from the network, are detected by a network element); and 
monitoring signal power measurements of UE devices connected to the radio access network (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions).

Claim 3 and 10:
Eisl in view of Huber further discloses wherein the operations further comprise: 
determining whether the UE is still connected to the radio access network (Eisl, § 0056, Lines 1-7; Changes, which include detachment rates of UE devices from the network, are detected by a network element); and 
determining whether the UE has reattached to the radio access network (Eisl, § 0056, Lines 1-7; Changes, which include attachment rates of UE devices to the network, are detected by a network element) in an abnormal manner (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks)). 

Claim 4 and 12:
Eisl in view of Huber further discloses wherein the operations further comprise: 
obtaining a UE profile associated with the UE (Eisl, § 0055, Lines 7-12; An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and 
comparing the attachment rates, the detachment rates, and the signal power measurements (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station) for UE to the UE profile associated with the UE (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks). 

Claim 5, 13, and 18:
Eisl in view of Huber further discloses wherein the operations further comprise: 
obtaining UE profiles associated with all UE (Eisl, § 0056, Lines 1-5; In general all shown figures relate to example embodiments of the present invention where one or more devices, preferably mobile device (MD) are causing changes to a connection between the mobile device(s) and one or more networks) attached to the radio access network (Eisl, § 0055, Lines 7-12; An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); 
comparing attachment rates, detachment rates, and signal power measurements (Huber, § 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station) for a predetermined subset of UE of all UE to a UE profile for each UE, resulting in a second comparison (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and 
determining, based on the second comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (See citation above.  Frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network where an expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks).

Claims 6, 14, and 19:
Eisl in view of Huber further discloses wherein the operations further comprise: 
determining, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount (Huber, § 0125, Lines 5-9; Calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging), wherein exceeding the threshold amount is indicative of a use of an intercepting device to obtain sensitive data for a person or an enterprise associated with the UE (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue) (Huber, § 0045; The IMSI value includes sensitive identification information that may be used by nefarious actors to track the wireless device or launch cyberattacks.  For security reasons, in LTE and other advanced communication networks, wireless device typically only transmit their IMSI value during the initial random-access procedure in which they establish a connection to the network.  Thus, a rogue base station could obtain said IMSI value from unwitting users).

Claim 7:
Eisl in view of Huber further discloses wherein the operations further comprise based on the determining, generating an alert, the alert indicating based on the first comparison (Eisl, § 0056, Lines 7-14; If the detected changes of the connection violate one or more defined policy rules related to the connection, measures may be taken to inform the users of the mobile devices or to inform the network operator about the detected frequent changes to the connection). 

Claim 8:
Eisl discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (§ 0157, Lines 10-23), the operations comprising:
monitoring attachment rates of user equipment (UE) devices connecting to a radio access network (§ 0056, Lines 1-7; Changes, which include attachment rates of UE devices to the network, are detected by a network element);
monitoring detachment rates of UE devices disconnecting from the radio access network (§ 0056, Lines 1-7; Changes, which include detachment rates of UE devices from the network, are detected by a network element); and
comparing the attachment rates, the detachment rates, and the signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison (§ 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks);
determining, based on the first comparison, that normal behavior for the UE has exceeded a threshold amount, wherein exceeding the threshold amount is indicative of a denial of service attack on a network or an attempt to remove data via the UE (See citation above.  Frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network where an expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks); and
based on the determining, generating an alert (§ 0056, Lines 7-14; If the detected changes of the connection violate one or more defined policy rules related to the connection, measures may be taken to inform the users of the mobile devices or to inform the network operator about the detected frequent changes to the connection).

Eisl does not appear to disclose monitoring signal power measurements of UE devices connected to the radio access network and comparing signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison. 

Huber discloses monitoring signal power measurements of UE devices connected to the radio access network and comparing signal power measurements for a user equipment (UE) to a UE profile, resulting in a first comparison (§ 0125; The wireless device processor may be configured to monitor Reference Signal Received Power (RSRP) values and conditions and calculate an interference factor value based on the results of the monitoring.  If the interference factor value exceeds a threshold value, the wireless device may update the rogue probability (or a “threat score”) of the base station). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eisl’s comparison by integrating Huber’s RSRP measurements in order to detect rogue base stations (Huber, § 0125, Lines 9-12). 

Claim 9:
Eisl in view of Huber further discloses wherein the operations further comprise:
monitoring a connection status of the UE in the radio access network (Eisl, § 0056, Lines 1-7; Changes, which include attachment/detachment rates of UE devices to/from the network, are detected by a network element)).

Claims 15 and 20:
Eisl in view of Huber further discloses wherein the operations further comprise:
based on the determining that the normal behavior for the UE has exceeded a threshold amount, generating an alert, the alert indicating the use of the intercepting device and identifying the UE (Eisl, § 0056, Lines 7-14; If the detected changes of the connection violate one or more defined policy rules related to the connection, measures may be taken to inform the users of the mobile devices or to inform the network operator about the detected frequent changes to the connection) (Huber, § 0125, Lines 9-12; If the interference factor value exceeds a threshold value in the frames preceding an IMSI paging, the wireless device may update the rogue probability (or a “threat score”) of the base station based on these results to indicate the likelihood that the base station is malicious or rogue).

Claim 17:
Eisl in view of Huber further discloses identifying, by the processing system, a denial of service attack on the radio access network or an attempt to remove data via the UE, wherein the identifying is based on the determining that normal behavior for the UE has exceeded a threshold amount (Eisl, § 0055, Lines 1-14; Frequent handover, frequent attach/detach mean in the context of this application abnormal frequent actions caused by for example a malicious user or malicious software performing a DOS attack to the network.  Such actions will cause “frequent” changes to a connection between a mobile device and a network.  An expert in the art is able to define criteria (for example thresholds for mobile device or network related parameters) in order to distinguish normal changes of a connection from abnormal changes caused by for example DOS attacks).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10327137 (Molina et al.) – An eNodeB receives an attach request from a UE and checks a UE blacklist to determine whether to accept or reject the attach request.  Upon rejection an attach request, update a success rate metric to reflect the failed attach request and compare the success rate metric to a threshold and in response to a decrease in the success rate metric below the threshold, recognizing a malicious attack and taking mitigating steps. 
U.S. Patent Application Publication No. 2020/0059800 (Menon et al.) – Anomalies at nodes of a wireless network can be detected by receiving performance measurement data for a plurality of nodes in the wireless network and comparing the performance measurement data to a threshold value. 
U.S. Patent Application Publication No. 2012/0071131 (Zisapel et al.) – A method for profiling data communication activity of users of mobile devices by extracting traffic attributes where a user profile is generated based on said traffic attributes.  The generated profile can be utilized to detect abnormal behavior of the mobile device and detect malicious attacks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452